COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 MATTHEW ALAN SIMMONS,                                        No. 08-14-00043-CR
                                              §
                        Appellant,                                Appeal from
                                              §
 v.                                                           382nd District Court
                                              §
 THE STATE OF TEXAS,                                       of Rockwall County, Texas
                                              §
                        Appellee.                               (TC # 2-13-231)
                                              §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 4TH DAY OF NOVEMBER, 2015.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.